  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION



UNITED STATES OF AMERICA       )
                               )      CRIMINAL ACTION NO.
    v.                         )          2:14cr25-MHT
                               )              (WO)
BRIAN KALVIN JACKSON, JR.      )

                            ORDER

    On   February   13,   2019,     this   court   entered   the

following order:    “In light of defendant Brian Kalvin

Jackson, Jr.’s arrest on a state charge, it is ORDERED

that defense counsel shall, on the first Monday of each

'even' month, beginning April 1, 2019, file a report on

the status of ALL state charges against defendant Jackson

and what, if any, implication these charges have on the

federal sentence imposed by this court on December 12,

2018 (doc. no. 149).”     Order (doc. no. 154).      It appears

from the docket that no reports were filed.
    Accordingly, it is ORDERED that, on or before noon

on February 12, 2020, defense counsel is to file an

explanation for the absence of the reports.

    DONE, this the 6th day of February, 2020.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
